United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 June 22, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-60060
                         Summary Calendar




                  JERRY SCOTT and ROBERT L. SHAW

                                            Plaintiffs - Appellants


                              VERSUS


WACKENHUT CORPORATION; JAMES E. DORSEY; ENTERGY OPERATIONS, INC.;
WILLIAM C. DECK; INTERNATIONAL GUARDS UNION OF NORTH AMERICA LOCAL
#123; RONNIE L. MOORE; JAMES R. LAWSON, LOCAL #123

                                             Defendants - Appellees



            Appeal from the United States District Court
       For the Southern District of Mississippi, Hattiesburg
                              02-CV-145


Before DAVIS, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court based on its

thorough memorandum opinion and order of December 12, 2003.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.